*155The opinion of the Court was delivered by
Rogers, J.
A partner has no power to bind the firm for his own private debts, without the assent of his co-partners; and whether there was a consent, and to what extent, is the principal matter in controversy. If the conversation which took place between David Noble, and his partner, M’Clintock, had been communicated to Noble & Co., or what is the same thing, to their agent, Jami-son, there could be no objection to that part of the charge which states “ that the defendants’ own testimony shows that $600 was the amount for which the firm of M’Clintock & Co. agreed to accept the orders of defendants on D. Noble’s account.” But there is great doubt, in my mind, whether this ever came to the knowledge of the defendants: nay, if I may be permitted to judge from the testimony returned with the record, it is pretty clear that it was a private conversation between M’Clintock and Noble, of which they did not think proper to inform the defendants, or their agent. They were under the impression, and they were permitted to remain under that impression, that the firm of M’Clintock & Co. would accept the orders of D. Noble for past as well as future debts, without restriction as to the amount. And in confirmation of this understanding, we find that orders were accepted to an amount greatly exceeding six hundred dollars without objection. If M’Clintock intended to limit the responsibility of the firm, it was his duty to be explicit on that point to the defendants, who certainly could have no reason to believe that he distrusted the solvency of his partner. The defendants had been induced to believe that the proposed arrangement would be an accommodation to all parties, as it certainly would, but for the unexpected contingency of the insolvency of D. Noble, the other partner. The contract, and the extent of it, was a matter exclusively for the consideration of the jury; but the court, in their charge, have withdrawn the case entirely from their decision. Without intending to express any opinion in the case, we can not think it so clear in favour of the plaintiffs as to justify the court in charging the jury peremptorily against the defence. There are other matters which may arise, on another trial, as to which we express no opinion.
Judgment reversed, and a venire de novo awarded.